The disclosure is objected to because of the following informalities: Page 1, lines 12, 13; and page 8, line 5, note that the recitation of “referred to as a hollow waveguide” should be rewritten as -- referred to as a “hollow waveguide”-- for an appropriate characterization. Note that the respective pronoun “they” should be rewritten to indicate the corresponding intended feature for clarity and completeness of description, at the following instances: page 1, line 21; page 8, line 35; page 9, lines 3, 33; page 10, line 30; page 13, line 15. At pages 3, 7, in the respective headings therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 3) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively for consistency with PTO guidelines. Page 8, line 22, it is noted that the recitation of “the tube which the waveguide is comprised of” should be rewritten as --the tube which comprises the waveguide-- for idiomatic clarity. Page 9, lines 2, 3, note that the respective recitations of “can glide a certain period” (i.e. line 2) and “can glide ½-period” (i.e. line 3) are each vague in meaning and thus appropriate clarification is needed; line 4, note that the recitation of “refers to that the …” is vague in meaning and thus appropriate clarification is needed; lines 5, 7, 8, note that the respective recitations of “term quasi symmetric refers” (i.e. line 5) and “Quasi periodic structure refers” (i.e. lines 7 & 8) should be correspondingly rewritten as --term “quasi symmetric” refers-- and --“Quasi periodic structure” refers-- for appropriate characterizations; line 6, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description; lines 28 & 29, note that the recitation of “referred to as a groove, recess, aperture, opening, orifice, perforation or slit” should be rewritten as -- referred to as a “groove”, a “recess”, an “aperture”, an “opening”, an “orifice”, a “perforation” or a “slit”-- the first and second flanges are connected to each other-- for an appropriate characterization; lines 20, 21, note that the recitation of “referred to as a holey and at least partly glide symmetric flange 103” should be rewritten as -- referred to as a “holey and at least partly glide symmetric flange 103”-- for an appropriate characterization. Note that reference label “D”, depicted in Fig. 3, needs to be described in the specification description of figure 3 for clarity and completeness of description. Note that reference labels (Upper Layer, Lower Layer), depicted in Fig. 8, need to be described in the specification description of figure 8.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that throughout the specification description, terminologies such as “at least partly symmetric”, “holey” .  Appropriate correction is required.
The drawings are objected to because of the following: In Fig. 1, should that drawing figure be designated as --PRIOR ART-- for an appropriate characterization?  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-26; 27-34; 35; 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 19, line 8; in claim 27, lines 11, 12; in claim 35, line 8; in claim 36, lines 12, 13: note that the respective recitation of “the holes” is vague in meaning at these instances, especially since it is unclear which ones of the previously recited “at least two holes” would be intended by this recitation (e.g. all of the holes, just some of the holes, etc.) and thus appropriate clarification is needed. 
In claim 19, lines 8 & 9; in claim 27, lines 11 & 12; in claim 35, lines 8 & 9; in claim 36, lines 12, 13: note that it is unclear what constitutes “at least one partly glide symmetrically positioned …”, respectively at these instances and thus appropriate clarification is needed.
In claims 20, 28, line 2 in each claim, note that it is unclear what characterizes “constitute a holey” and thus appropriate clarification is needed; lines 2 & 3, likewise, note that it is unclear what characterizes “at least partly glided symmetric … (EBG) structure” and thus appropriate clarification is needed.

The following claims have been found to be objectionable for reasons set forth below: 
In claim 27, line 11, it is noted that --of the first and second waveguides-- should be inserted after “openings” for an appropriate characterization.
In claims 29, 30, 33, 34, line 2 of each claim, note that the respective recitation of “flange” should be rewritten as --one of the first and second flanges--, respectively at these instances for an appropriate characterization.
In claims 29, 30, 34, line 2 in each claim, note that “end opening” should be rewritten as --end openings of the first and second waveguides--, respectively at these instances for an appropriate characterization.
In claim 32, line 2, note that the recitation of “when they are connected” should be rewritten as --when the first and second flanges are connected to each other-- for an appropriate characterization.
In claim 36, line 11, note that --respective-- should be inserted prior to “end openings” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21-26; 27, 29-34; 35; 36 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Johnson or Lau et al. 
Note that either Johnson (i.e. FIGS. 1, 2) or Lau et al (i.e. Figs. 1, 3, 19a, 19b) each discloses a waveguide assembly, comprising: a first flange (i.e. one of flange members (13) in Johnson; e.g. socket (20) in Lau et al) including at least two circular holes (i.e. holes (17) in Johnson; i.e. screw holes (50) and pin holes (92) in Lau et al) disposed periodically around a circumference (i.e. in closed form) of a first waveguide opening (i.e. waveguide end (16) in Johnson; socket aperture (21) in Lau et al); a second waveguide flange (i.e. the other of flange members (13) in Johnson; e.g. plug (40) in Lau et al) including at least two circular holes (i.e. holes (17) in Johnson; i.e. screw holes (50) and pin holes (92) in Lau et al) disposed periodically around a circumference of a second waveguide opening (i.e. waveguide end (16) in Johnson; plug aperture (41) in Lau et al). As evident from FIG. 2 in Johnson and Fig. 19b in Lau et al, the first and second flanges in the respective references are assembled to each other by aligning the corresponding holes in each flange and securing the flanges to each other (e.g. by a nut and bolt assembly (15) in Johnson; e.g. by pins (90) inserted into pin holes (02) in Lau et al). Accordingly, since the holes in each flange are in alignment with each other, then such holes are considered to be in “glide” symmetry, as far as such is understandable. Regarding claims 24, 32, note that since the first and second flanges contact each other, when assembled, necessarily has a gap of zero.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wollock et al pertains to photonic choke joints for a waveguide flange. Wagner et al pertains to EBG elements for a waveguide connector body.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee